t c summary opinion united_states tax_court dean l and kathy daniel petitioners v commissioner of internal revenue respondent docket no 8055-08s filed date lawrence g sirhall jr for petitioners john davis for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal income taxes and sec_6662 accuracy-related_penalties for tax years and as follows year deficiency dollar_figure big_number big_number accuracy- related penalty sec_6662 dollar_figure dollar_figure dollar_figure the questions for our consideration are whether income earned from a real_estate sales activity is petitioner husband’s self-employment_income and whether respondent is estopped from determining that said income is self-employment_income background3 petitioners resided in idaho at the time their petition was filed petitioner dean l daniel petitioner was licensed in idaho as a real_estate agent during and through throughout those same taxable years petitioner personally contracted with holland realty holland to perform services as a real_estate agent for holland petitioner’s contract with 2the parties have stipulated that if the court decides that petitioners are liable for the income_tax deficiencies then they are also liable for the sec_6662 penalties respondent determined 3the parties submitted this case fully stipulated petitioners unsuccessfully attempted to supplement the record after the case was submitted and awaiting consideration by the court holland provided that petitioner was an independent_contractor and not an employee of holland for federal state_or_local_tax purposes holland issued forms to petitioner for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively in connection with the sales he made as a real_estate agent for holland petitioner did not report any of the holland form_1099 income as earnings from self-employment on his schedules c profit or loss from business attached to petitioners’ form sec_1040 u s individual_income_tax_return for and petitioner in each of the referenced tax years assigned the real_estate commissions from holland to his s_corporation daniel investments inc daniel petitioners did not include the holland real_estate commissions as part of their income on their or income_tax return daniel included the assigned holland real_estate commissions as income on its and corporate_income_tax returns daniel issued forms w-2 wage and tax statement reporting wages paid to petitioner of dollar_figure dollar_figure and dollar_figure for his and tax years respectively daniel also deducted the amounts shown on the forms w-2 as wages paid to petitioner petitioner’s wages deducted by daniel were part of the commissions he earned and assigned to daniel in addition daniel issued schedules k-1 shareholder’s share of income deductions credits etc to petitioner reflecting passthrough income of dollar_figure dollar_figure and dollar_figure for the and tax years respectively petitioners reported the above passthrough income on schedules e supplemental income and loss of their income_tax returns for and on their schedule e petitioners claimed a dollar_figure passthrough sec_179 deduction from daniel for and daniel claimed business deductions equal to the difference between the total holland commission income petitioner assigned and the amounts daniel deducted as wages in effect only the form_w-2 wage portion of the holland form_1099 commissions shown by daniel became taxable wage or self-employment_income reported by petitioners on date the same date as respondent’s issuance of petitioners’ notice_of_deficiency respondent issued a notice_of_determination of worker classification notice_of_determination to daniel for the and tax years determining that petitioner was an employee of daniel with respect to all of the real_estate commission revenue from holland and that daniel owed employment_taxes of dollar_figure dollar_figure and dollar_figure respectively daniel filed a petition with this court on date challenging the date notice_of_determination at docket no 8054-08s employment_tax case because daniel had paid wages to petitioner for through respondent decided that the date notice_of_determination had been erroneously issued and on date moved this court to dismiss daniel’s employment_tax case for lack of jurisdiction in its response to respondent’s motion to dismiss daniel agreed to the dismissal under certain circumstances on date this court dismissed daniel’s employment_tax case for lack of jurisdiction as to the conditions set forth in daniel’s response to respondent’s motion to dismiss respondent’s counsel has informed petitioners’ counsel that petitioners will not be double-taxed on the holland income for and and that daniel’s employment_tax assessment will be abated if respondent is successful in this case petitioners have conceded that they are liable for the sec_6662 accuracy-related_penalties if this court agrees with respondent’s determination the parties have agreed on petitioner’s income and deductions and respondent concedes that petitioners are entitled to a dollar_figure sec_179 deduction for their tax_year if the court decides that respondent’s determination is correct in this case finally if the court decides that respondent’s determination is correct the amount of form_w-2 wages petitioner reported for and shall be deducted from the amount of income finally determined discussion there can be little doubt that petitioner earned the real_estate commissions from holland and that his assignment of the commissions to daniel does not relieve him of their tax consequences that is the basis upon which respondent has determined that petitioners are liable for income and self- employment_taxes and the primary basis for the income_tax deficiencies set forth in the notice_of_deficiency petitioners however do not argue that the substance of respondent’s determination is in error instead they argue that respondent should be estopped from determining tax deficiencies and or that respondent’s determination represents double_taxation petitioners also argue that under sec_7491 the burden_of_proof has shifted to respondent petitioners’ sec_7491 argument is unfounded because the parties submitted this case fully stipulated under rule with a sufficient factual predicate to support their legal arguments there is no need to consider petitioners’ sec_7491 argument because the parties by means of a stipulation of facts a supplemental stipulation of facts and exhibits presented sufficient facts to support their legal arguments accordingly we hold that petitioners’ sec_7491 argument that the burden is shifted is of no consequence and does not affect the outcome of this case petitioners generally argue that respondent should not be allowed to assess self-employment_tax on the same amounts that he has already reclassified as ‘wage’ and assessed daniel inc petitioners base their argument on several factors including respondent unequivocally represented to this court that the issue in the daniel employment_tax case was a recharacterization of corporate_distributions as wages because there was no dispute that petitioner had been treated as an employee of daniel respondent did not disregard daniel’s s_corporation status and coupled with the determination that petitioner was an employee of daniel respondent should be estopped from now arguing that the very same corporate_distributions should be treated as self-employment_income and imposition of self-employment taxes constitutes double_taxation because respondent has already assessed daniel with the maximum amount of employment_taxes respondent addressed petitioners’ double_taxation argument by stating that respondent’s assessment of employment_taxes against daniel is a protective alternative position and that the assessment will be abated if respondent is successful in this case involving the self-employment_tax deficiencies accordingly petitioners’ double_taxation argument is without substance and need not be further addressed concerning petitioners’ estoppel argument respondent contends that he is entitled to take alternative protective positions and that doing so in this case did not result in any form of estoppel with respect to the determination of deficiencies respondent further contends that the circumstances in the prior daniel employment_tax case did not give petitioners a basis to assert that respondent is estopped to determine the self-employment taxes in this case generally the doctrine_of collateral_estoppel or issue preclusion is used to preclude a party from relitigating issues actually and necessarily litigated and decided in a final prior judgment by a court of competent jurisdiction it applies to issues of fact issues of law and mixed issues of fact and law 91_tc_273 a three-pronged test has been used for determining the application of collateral_estoppel first whether the issues presented in the subsequent litigation are in substance the same as those in the first case second whether controlling facts or legal principles have changed significantly since the first judgment and third whether other special circumstances warrant an exception to the normal rules of preclusion id pincite citing 440_us_147 in order for collateral_estoppel to apply to an issue the parties must have litigated the issue and a final judgment must have been rendered by a court of competent jurisdiction 94_tc_491 90_tc_162 affd 904_f2d_525 9th cir also the nonmoving party must have had a full and fair opportunity to litigate the issue in the prior proceeding 100_tc_590 although the issues presented in this case are in essence the same as those that were involved in the daniel employment_tax case collateral_estoppel cannot apply in this case because the issue was not litigated and no judgment was rendered by this court in the daniel case respondent erroneously made an employment classification determination that petitioner was an employee of daniel if daniel had not shown petitioner as an employee the adjudication of respondent’s employee classification determination would have been within the jurisdiction of this court however daniel had shown petitioner as an employee and the only issue to decide was how much of the amounts paid to petitioner was wages and how much was a distribution of profits this court does not have jurisdiction over disagreements about such issues in a worker classification case accordingly when respondent discovered the mistake he moved to dismiss the daniel employment_tax case for lack of this court’s jurisdiction over the subject matter we granted respondent’s motion and dismissed the daniel case for lack of jurisdiction over the subject matter this court made no factual findings about petitioner’s employment status holland’s payments to petitioner or whether the payments from holland to petitioner constituted self-employment_income it is for that reason that petitioners cannot rely on collateral_estoppel to preclude respondent from determining that petitioners have self-employment_tax deficiencies another form of estoppel judicial estoppel focuses on the relationship between a party and the courts as distinguished from equitable_estoppel which focuses primarily on the relationship between the parties judicial estoppel is intended to prevent a party from successfully asserting a position before a court and thereafter asserting a completely contradictory position before the same or another court merely because it is then in that party’s interest to do so 100_tc_17 judicial estoppel however requires acceptance by a court of the prior position either as a preliminary matter or as part of a final disposition id in the circumstances here this court did not adjudicate the parties’ positions in the daniel employment_tax case as we lack jurisdiction to do so our dismissal of the daniel case was our acceptance of the fact that we lacked subject matter jurisdiction to reach that conclusion we relied on the parties’ allegations of circumstances that supported the dismissal one of those allegations was that petitioner was an employee of daniel that allegation could be inconsistent with a finding that petitioner had self-employment_income but the possibilities are not mutually exclusive in other words petitioner could be an employee of daniel and still have earned self-employment_income respondent issued alternative determinations to daniel and to petitioners on the same day in one determination respondent took the position that the payments from holland were self- employment income and that petitioners therefore had self- employment_tax deficiencies in the other respondent determined that petitioner was an employee of daniel and that the payments from holland that petitioner assigned to daniel were wage income from daniel to petitioner the axis of those alternative determinations was the question of whether the payments from holland had for tax purposes been successfully assigned to daniel after respondent discovered that this court lacked jurisdiction to hear an employee classification issue with respect to daniel the case involving that determination was dismissed and respondent assessed additional employment_tax against daniel essentially for the difference between the amount daniel paid to petitioner and the larger amount petitioner earned from holland those circumstances do not warrant the application of judicial estoppel it has long been established that the commissioner may take protective inconsistent alternative positions pending resolution of a tax dispute the commissioner is permitted to make inconsistent assessments against more than one taxpayer for the same tax_liability if there is an accepted legal basis for each assertion see 552_f2d_549 3d cir 533_f2d_959 5th cir clark j dissenting cert_denied 430_us_907 97_sct_1177 l e 2d 391_f2d_775 8th cir cert_denied 393_us_829 89_sct_96 21_led_100 by invoking this procedure the commissioner acts in effect as a stakeholder when the controversy is resolved overpayments are returned to the proper parties with interest to compensate them for the government's interim use of the money as long as resolution of the legal issues is consistent for all and only one tax_liability is ultimately retained the commissioner is justified in protecting the treasury 890_f2d_1329 5th cir respondent’s alternative positions hinge upon whether the assignment_of_income to daniel should be respected for tax purposes if it is not respected then petitioner earned the real_estate commissions from holland as an independent self- employed agent and hence petitioner would be responsible for self-employment_tax that is the case and we need not decide the merits of respondent’s alternative position underlying his assessment of additional employment_taxes against daniel we accordingly hold that respondent’s deficiency determination in this case is not in error to reflect the foregoing and concessions of the parties decision will be entered under rule 4we reach our conclusion and holding in this case in view of respondent’s agreement and obligation to abate the assessment of employment_taxes against daniel investments inc that agreement also obviates petitioners’ double_taxation argument
